Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
This application contains claims 1-47 directed to the following patentably distinct inventions: 
Invention 1: claims 1-24, which requires the features of:
a peripheral circuit region surrounding the cell region, and the dummy region between the cell region and the peripheral circuit region;
a first capping pattern adjacent the bit line structure in a first direction perpendicular to the second direction on the cell region of the substrate;
a second capping pattern adjacent the bit line structure on the dummy region of the substrate; and/or
a first contact plug structure adjacent the first capping pattern on the cell region of the substrate.

Invention 2: claims 25-35, which requires the features of:  
a gate structure extending in a first direction at a cell region of the substrate; 


Invention 3: claims 36-44, which requires the features of: 
an active pattern being defined at an upper portion of the substrate by an isolation pattern on the substrate;
the dummy lower contact plug being formed on the isolation pattern and including doped polysilicon; and/or 
an etch stop layer between the dummy lower contact plug and the isolation pattern, the etch stop layer including a nitride.

Invention 4: claims 45-47, which requires the features of: 
active patterns being defined at an upper portion of the substrate by an isolation pattern on the substrate;
capping patterns adjacent the bit line structure on the cell region of the substrate; 	contact plug structures between the capping patterns on the cell region and between the capping patterns on the dummy region of the substrate; 
ones of the lower contact plugs and ones of the capping patterns on the dummy region of the substrate being formed on the isolation pattern; and/or 
an etch stop layer is formed between the isolation pattern and each of the ones of the lower contact plugs and between the isolation pattern and each of the ones of the capping patterns.


And, each of the combination and subcombinations has separate utility such as stand-alone memory device, or as a memory-embedded device for various special applications.

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none is generic.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHOUXIANG HU/Primary Examiner, Art Unit 2898